Exhibit 10.13(b)

 

LOGO [g447892ex10_13bpg1.jpg]

FIRST AMENDMENT

THIS FIRST AMENDMENT (this “Amendment”) is made and entered into as of
November 28, 2012, by and between CA-10880 WILSHIRE LIMITED PARTNERSHIP, a
Delaware limited partnership (“Landlord”), and PUMA BIOTECHNOLOGY, INC., a
Delaware corporation (“Tenant”).

RECITALS

 

A.

Landlord and Tenant are parties to that certain lease dated October 4, 2011 (the
“Original Lease”), as previously amended by Commencement Letter dated
January 10, 2012 (as amended, the “Lease”). Pursuant to the Lease, Landlord has
leased to Tenant space currently containing approximately 13,254 rentable square
feet (the “Existing Premises”) described as Suite No. 2150 on the 21st floor of
the building commonly known as 10880 Wilshire Boulevard located at 10880
Wilshire Boulevard, Los Angeles, California (the “Building”).

 

B.

The parties wish to expand the Premises (defined in the Lease) to include
additional space, containing approximately 3,572 rentable square feet described
as Suite No. 2050 on the 20th floor of the Building and shown on Exhibit A
attached hereto (the “Suite 2050 Expansion Space”), on the following terms and
conditions.

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

 

1.

Suite 2050 Expansion.

 

  1.1.

Effect of Suite 2050 Expansion.  Effective as of the Suite 2050 Expansion
Effective Date (defined in Section 1.2 below), the Premises shall be increased
from 13,254 rentable square feet on the 21st floor to 16,826 rentable square
feet on the 20th and 21st floors by the addition of the Suite 2050 Expansion
Space, and, from and after the Suite 2050 Expansion Effective Date, the Existing
Premises and the Suite 2050 Expansion Space shall collectively be deemed the
Premises. The term of the Lease for the Suite 2050 Expansion Space (the “Suite
2050 Expansion Term”) shall commence on the Suite 2050 Expansion Effective Date
and, unless sooner terminated in accordance with the Lease, end on the last day
of the term of the Lease for the Existing Premises (which the parties
acknowledge is December 31, 2018). From and after the Suite 2050 Expansion
Effective Date, the Suite 2050 Expansion Space shall be subject to all the terms
and conditions of the Lease except as provided herein. Except as may be
expressly provided herein, (a) Tenant shall not be entitled to receive, with
respect to the Suite 2050 Expansion Space, any allowance, free rent or other
financial concession granted with respect to the Existing Premises, and (b) no
representation or warranty made by Landlord with respect to the Existing
Premises shall apply to the Suite 2050 Expansion Space.

 

  1.2.

Suite 2050 Expansion Effective Date.     As used herein, “Suite 2050 Expansion
Effective Date” means December 15, 2012.

 

  1.3.

Confirmation Letter.    At any time after the Suite 2050 Expansion Effective
Date, Landlord may deliver to Tenant a notice substantially in the form of
Exhibit C attached hereto, as a confirmation of the information set forth
therein, which Tenant shall execute and return to Landlord within five (5) days
after receiving it. If Tenant fails to execute and return (or reasonably object
in writing to) such notice within five (5) days after receiving it, Tenant shall
be deemed to have executed and returned it without exception.

 

1



--------------------------------------------------------------------------------

2.

Base Rent.   With respect to the Suite 2050 Expansion Space during the Suite
2050 Expansion Term, the schedule of Base Rent shall be as follows:

 

Period During Suite 2050

Expansion Term

  

Annual Rate Per Square

Foot

   Monthly Base  Rent               

December 15, 2012 through

December 31, 2012

 

   $40.80   

$6,882.11

(17 days x $404.83)

January 1, 2013 through

December 31, 2013

 

   $40.80    $12,144.80

January 1, 2014 through

December 31, 2014

 

   $42.02    $12,507.95

January 1, 2015 through

December 31, 2015

 

   $43.28    $12,883.01

January 1, 2016 through

December 31, 2016

 

   $44.58    $13,269.98

January 1, 2017 through

December 31, 2017

 

   $45.92    $13,668.85

January 1, 2018 through

December 31, 2018

   $47.30    $14,079.63

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease.

Base Rent Abatement.  Notwithstanding anything in this Lease to the contrary, so
long as Tenant is not in Default (as defined in Section 19 of the Original
Lease) under the Lease, Tenant shall be entitled to an abatement of Base Rent in
the amount of $12,144.80 per month applicable to the period commencing
January 1, 2013 ending June 30, 2013. The total amount of Base Rent abated in
accordance with the foregoing shall equal $72,868.80 (the “Abated Base Rent”).
Only Base Rent shall be abated pursuant to this Section, and all Additional Rent
(as defined in Section 3 of the Original Lease) and other costs and charges
specified in this Amendment and the Lease shall remain as due and payable
pursuant to the provisions of this Amendment and the Lease.

 

3.

Security Deposit.  Concurrently with Tenant’s execution of this Amendment,
Tenant shall deliver to Landlord, a Security Deposit in the amount of
$36,434.00. Such Security Deposit shall be subject to the terms and conditions
set forth in Section 21 of the Lease; provided, however, if no Default has
occurred hereunder prior to December 31, 2014, Landlord shall reduce the
Security Deposit effective as of January 1, 2015 by an amount equal to
$12,883.01, which sum shall be applied as a credit against Base Rent for
January, 2015. In addition, provided no Default has occurred hereunder prior to
December 31, 2015, Landlord shall reduce the Security Deposit effective as of
January 1, 2016 by an amount equal to $13,269.98, which sum shall be applied as
a credit against Base Rent for January, 2016. If Tenant has been in Default
under the Lease at any time prior to the effective date of any such reduction of
the Security Deposit and Tenant has failed to cure such Default within any
applicable cure period, then Tenant shall have no further right to reduce the
amount of the Security Deposit as described herein.

 

4.

Tenant’s Share.  With respect to the Suite 2050 Expansion Space during the Suite
2050 Expansion Term, Tenant’s Share shall be 0.6075%.

 

5.

Expenses and Taxes.   With respect to the Suite 2050 Expansion Space during the
Suite 2050 Expansion Term, Tenant shall pay for Tenant’s Share of Expenses and
Taxes in accordance with the terms of the Lease; provided, however, that, with
respect to the Suite 2050 Expansion Space during the Suite 2050 Expansion Term,
the Base Year for Expenses and Taxes shall be calendar year 2013.

 

6.

Improvements to Suite 2050 Expansion Space.

 

  6.1.

Condition and Configuration of Suite 2050 Expansion Space.   Tenant acknowledges
that it has inspected the Suite 2050 Expansion Space and agrees to accept it in
its existing condition and configuration (or in such other condition and
configuration as any existing

 

2



--------------------------------------------------------------------------------

 

tenant of the Suite 2050 Expansion Space may cause to exist in accordance with
its lease), without any representation by Landlord regarding its condition or
configuration and without any obligation on the part of Landlord to perform or
pay for any alteration or improvement, except as may be otherwise expressly
provided in this Amendment.

 

  6.2.

Responsibility for Improvements to Suite 2050 Expansion Space.    Tenant shall
be entitled to perform improvements to the Suite 2050 Expansion Space, and to
receive an allowance from Landlord for such improvements, in accordance with
Exhibit B attached hereto.

 

7.

Other Pertinent Provisions.   Landlord and Tenant agree that, effective as of
the date of this Amendment (unless different effective date(s) is/are
specifically referenced in this Section), the Lease shall be amended in the
following additional respects:

 

  7.1.

Parking.    With respect to the Suite 2050 Expansion Space during the Suite 2050
Expansion Term subject to Sections 1.9 and 24 of the Original Lease, as amended
herein, Tenant shall have the right, but not the obligation, to lease up to 4
additional unreserved parking passes. Prior to the Suite 2050 Expansion
Effective Date, Tenant shall notify Landlord in writing of the number of
additional unreserved parking passes which Tenant initially elects to lease
during the Suite 2050 Expansion Term. Thereafter, Tenant may increase or
decrease the number of additional unreserved parking passes to be used by Tenant
pursuant to this Section 7.1 upon a minimum of 30 days prior written notice to
Landlord. Tenant shall pay Landlord the current rate of $180.00 per additional
unreserved parking pass per month, plus applicable taxes, if any. Such
unreserved parking rate shall be subject to increase from time to time to
reflect the prevailing market rates consistently charged in the Parking
Facility.

 

8.

Miscellaneous.

 

  8.1.

This Amendment and the attached exhibits, which are hereby incorporated into and
made a part of this Amendment, set forth the entire agreement between the
parties with respect to the matters set forth herein. There have been no
additional oral or written representations or agreements. Tenant shall not be
entitled, in connection with entering into this Amendment, to any free rent,
allowance, alteration, improvement or similar economic incentive to which Tenant
may have been entitled in connection with entering into the Lease, except as may
be otherwise expressly provided in this Amendment.

 

  8.2.

Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect.

 

  8.3.

In the case of any inconsistency between the provisions of the Lease and this
Amendment, the provisions of this Amendment shall govern and control.

 

  8.4.

Submission of this Amendment by Landlord is not an offer to enter into this
Amendment but rather is a solicitation for such an offer by Tenant. Landlord
shall not be bound by this Amendment until Landlord has executed and delivered
it to Tenant.

 

  8.5.

The capitalized terms used in this Amendment shall have the same definitions as
set forth in the Lease to the extent that such capitalized terms are defined
therein and not redefined in this Amendment.

 

  8.6.

Tenant shall indemnify and hold Landlord, its trustees, members, principals,
beneficiaries, partners, officers, directors, employees, mortgagee(s) and
agents, and the respective principals and members of any such agents harmless
from all claims of any brokers (other than L.A. Realty Partners) claiming to
have represented Tenant in connection with this Amendment. Landlord shall
indemnify and hold Tenant, its trustees, members, principals, beneficiaries,
partners, officers, directors, employees, and agents, and the respective
principals and members of any such agents harmless from all claims of any
brokers (other than L.A. Realty Partners) claiming to have represented Landlord
in connection with this Amendment. Tenant acknowledges that any assistance
rendered by any agent or employee of any affiliate of Landlord in connection
with this Amendment has been made as an accommodation to Tenant solely in
furtherance of consummating the transaction on behalf of Landlord, and not as
agent for Tenant.

 

  8.7.

Each signatory of this Amendment represents hereby that he or she has the
authority to

 

3



--------------------------------------------------------------------------------

 

execute and deliver it on behalf of the party hereto for which such signatory is
acting.

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

 

 

LANDLORD:

 

CA-10880 WILSHIRE LIMITED PARTNERSHIP, a Delaware limited partnership

 

By:

 

EOP Owner GP L.L.C., a Delaware limited liability company, its general partner

   

By:

 

/s/ Frank Campbell

       

Name:

 

Frank Campbell

       

Title:

 

Market Managing Director

   

TENANT:

 

PUMA BIOTECHNOLOGY, INC., a Delaware corporation

 

By:

 

/s/ Alan H. Auerbach

   

Name:

 

Alan H. Auerbach

   

Title: Chief Executive Officer and President

   

By:

 

/s/ Charles Eyler

   

Name:

 

Charles Eyler

 

Title: Senior Vice President – Finance & Treasurer

 

4



--------------------------------------------------------------------------------

EXHIBIT A

OUTLINE AND LOCATION OF SUITE 2050 EXPANSION SPACE

 

LOGO [g447892ex10_13bpg5.jpg]

 

5



--------------------------------------------------------------------------------

EXHIBIT B

WORK LETTER

As used in this Exhibit B (this “Work Letter”), the following terms shall have
the following meanings: “Agreement” means the Amendment of which this Work
Letter is a part. “Tenant Improvements” means all improvements to be constructed
in the Suite 2050 Expansion Space pursuant to this Work Letter. “Tenant
Improvement Work” means the construction of the Tenant Improvements, together
with any related work (including demolition) that is necessary to construct the
Tenant Improvements.

 

1

 ALLOWANCE.

 1.1      Allowance.    Tenant shall be entitled to a one-time tenant
improvement allowance (the “Allowance”) in the amount of $35,720.00 (i.e.,
$10.00 per rentable square foot of the Suite 2050 Expansion Space) to be applied
toward the Allowance Items (defined in Section 1.2 below). Tenant shall be
responsible for all costs associated with the Tenant Improvement Work, including
the costs of the Allowance Items, to the extent such costs exceed the lesser of
(a) the Allowance, or (b) the aggregate amount that Landlord is required to
disburse for such purpose pursuant to this Work Letter. Notwithstanding any
contrary provision of this Agreement, if Tenant fails to use the entire
Allowance be December 31, 2013, the unused amount shall revert to Landlord and
Tenant shall have no further rights with respect thereto.

 1.2       Disbursement of Allowance.

1.2.1     Allowance Items.  Except as otherwise provided in this Work Letter,
the Allowance shall be disbursed by Landlord only for the following items (the
“Allowance Items”): (a) the fees of Tenant’s architect and engineers, if any,
and any Review Fees (defined in Section 2.3 below); (b) plan- check, permit and
license fees relating to performance of the Tenant Improvement Work; (c) the
cost of performing the Tenant Improvement Work, including after hours charges,
testing and inspection costs, freight elevator usage, hoisting and trash removal
costs, and contractors’ fees and general conditions; (d) the cost of any change
to the base, shell or core of the Suite 2050 Expansion Space or Building
required by Tenant’s plans and specifications (the “Plans”) (including if such
change is due to the fact that such work is prepared on an unoccupied basis),
including all direct architectural and/or engineering fees and expenses incurred
in connection therewith; (e) the cost of any change to the Plans or Tenant
Improvement Work required by Law; (f) the Coordination Fee (defined in
Section 2.3 below); (g) sales and use taxes; and (h) all other costs expended by
Landlord in connection with the performance of the Tenant Improvement Work.

1.2.2     Disbursement.      Subject to the terms hereof, Landlord shall make
monthly disbursements of the Allowance for Allowance Items as follows:

1.2.2.1  Monthly Disbursements.  Not more frequently than once per calendar
month, Tenant may deliver to Landlord: (i) a request for payment of Tenant’s
contractor, approved by Tenant, in AIA G-702/G-703 format or another format
reasonably requested by Landlord, showing the schedule of values, by trade, of
percentage of completion of the Tenant Improvement Work, detailing the portion
of the work completed and the portion not completed (which approved request
shall be deemed Tenant’s approval and acceptance of the work and materials
described therein); (ii) copies of all third-party contracts (including change
orders) pursuant to which the Tenant Improvement Work has been performed,
including paid invoices from all parties providing labor or materials to the
Suite 2050 Expansion Space; (iii) executed conditional mechanic’s lien releases
from all parties providing labor or materials to the Premises (along with
unconditional mechanic’s lien releases for any prior payments made pursuant to
this paragraph) satisfying California Civil Code § 3262(d); and (iv) all other
information reasonably requested by Landlord. Within 30 days after receiving
such materials, Landlord shall deliver a check to Tenant, payable jointly to
Tenant and its contractor, in the amount of the lesser of (a) the amount
requested by Tenant pursuant to the preceding sentence, less a 10% retention
(the aggregate amount of such retentions shall be referred to in this Work
Letter as the “Final Retention”), or (b) the amount of any remaining portion of
the Allowance (not including the Final Retention). Landlord’s payment of such
amounts shall not be deemed Landlord’s approval or acceptance of the work or
materials described in Tenant’s payment request.

1.2.2.2  Final Retention.    Subject to the terms hereof, Landlord shall deliver
to Tenant a check for the Final Retention within 30 days after the latest of
(a) the completion of the Tenant Improvement Work in accordance with the
approved plans and specifications; (b) Landlord’s receipt of (i) copies of all
third-party contracts (including change orders) pursuant to which the Tenant

 

6



--------------------------------------------------------------------------------

Improvement Work has been performed, including paid invoices from all parties
providing labor or materials to the Suite 2050 Expansion Space; (ii) executed
unconditional mechanic’s lien releases satisfying California Civil Code §§
3262(d) and 3262(d)(4); (iii) a certificate from Tenant’s architect, in a form
reasonably acceptable to Landlord, certifying that the Tenant Improvement Work
has been substantially completed; (iv) evidence that all governmental approvals
required for Tenant to legally occupy the Suite 2050 Expansion Space have been
obtained; and (v) any other information reasonably requested by Landlord;
(c) Tenant’s delivery to Landlord of “as built” drawings (in CAD format, if
requested by Landlord); or (d) Tenant’s compliance with Landlord’s standard
“close-out” requirements regarding city approvals, closeout tasks, Tenant’s
contractor, financial close-out matters, and Tenant’s vendors. Landlord’s
payment of the Final Retention shall not be deemed Landlord’s approval or
acceptance of the work or materials described in Tenant’s payment requests.

 

2

 MISCELLANEOUS.

 2.1      Applicable Lease Provisions.   Without limitation, the Tenant
Improvement Work shall be subject to Sections 7.2, 7.3 and 8 of the Original
Lease.

 2.2      Plans and Specifications.     Landlord shall provide Tenant with
notice approving or disapproving any proposed plans and specifications for the
Tenant Improvement Work within the Required Period (defined below) after the
later of Landlord’s receipt thereof from Tenant or the mutual execution and
delivery of this Agreement. As used herein, “Required Period” means (a) 15
business days in the case of construction drawings, and (b) 10 business days in
the case of any other plans and specifications (including a space plan). Any
such notice of disapproval shall describe with reasonable specificity the basis
of disapproval and the changes that would be necessary to resolve Landlord’s
objections.

 2.3      Review Fees: Coordination Fee.  Tenant shall reimburse Landlord, upon
demand, for any fees reasonably incurred by Landlord for review of the Plans by
Landlord’s third party consultants (“Review Fees”). In consideration of
Landlord’s coordination of the Tenant Improvement Work, Tenant shall pay
Landlord a fee (the “Coordination Fee”) in an amount equal to five percent
(5%) of the cost of the Tenant Improvement Work.

 2.4      Tenant Default.    Notwithstanding any contrary provision of this
Agreement, if Tenant defaults under this Agreement before the Tenant Improvement
Work is completed, then (a) Landlord’s obligations under this Work Letter shall
be excused, and Landlord may cause Tenant’s contractor to cease performance of
the Tenant Improvement Work, until such default is cured, and (b) Tenant shall
be responsible for any resulting delay in the completion of the Tenant
Improvement Work.

 2.5      Other.  This Work Letter shall not apply to any space other than the
Suite 2050 Expansion Space.

 

7